department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny tax_exempt_and_government_entities_division number release date te_ge eo date date date uil legend org name of organization number ein number date date of letter date effective date date audit year ein number person to contact id number ----------------------------------- contact numbers telephone ----------------- fax--------------------------- dear ---------------- pursuant to our records you were granted exemption from federal_income_tax under sec_501 of the internal_revenue_code irc a recent review of your records disclosed that your primary activity is operating improving and maintaining a golf course for your members in addition you are engaged in a business with the general_public by regularly holding your golf course open to the public for use upon payment of established green fees sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it primarily engages in promoting in some way the common good and general welfare of the people of the community the concept of social welfare implies a service or program directed at benefiting the community rather than a private group of individuals since your services and programs are benefiting your members private group of individuals rather than the community and the income from the public is inuring to the benefit of your members because it is used for the maintenance and improvement of club facilities you don't meet the requirements of sec_501 of the internal_revenue_code accordingly your exemption under sec_501 of the internal_revenue_code is revoked retroactively to date you agreed to the above revocation by signing form 6018-a this is a final adverse determination of your exempt status under sec_501 of the internal_revenue_code we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning date2 we have secured form_1120 for years ended date3 you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channel gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely yours r c johnson director eo examinations
